United States Court of Appeals
                      For the First Circuit

Nos. 19-1174
                      CHRISTOPHER O. BRANDT,

                      Plaintiff, Appellant,

                                v.

JOSEPH FITZPATRICK, in his official capacity as the Commissioner
      of the Maine Department of Corrections; SCOTT LANDRY,

                      Defendants, Appellees.


                           ERRATA SHEET


     The opinion of this Court issued on April 22, 2020, is amended
as follows:

     On page 8, line 20, "inference" is changed to "inferences."

     On page 23, line 8, "Brant" is changed to "Brandt."